DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 4/1/2022.  Claims 1-28 have been cancelled.  Claim 31 has been amended.

Response to Arguments
	The Walsh reference has been withdrawn in view of applicant’s remarks.

Allowable Subject Matter
Claims 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 29 and 31, the art of record when considered alone or in combination, neither anticipates nor renders obvious a dressing for skin care, comprising the inlet port comprises a compress arm extending from a side of the main compress to traverse the adhesive contour, in combination with all other features recited in respective independent claim.
Regarding dependent claim 30, these claims are allowed due to their dependencies on independent claim 29.
Regarding independent claims 32, the art of record when considered alone or in combination, neither anticipates nor renders obvious a dressing for skin care, comprising the inlet port forms a bore of the membrane, wherein the inlet port forms a bore of the membrane, provided on the adhesive contour at a distance from an edge of the membrane, in combination with all other features recited in the claim.
Regarding dependent claims 33-48, these claims are allowed due to their dependencies on independent claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Towle of U.S. Patent No. 3,171,410 discloses an analogous skin care dressing (1, gauze) comprising a tube (7) extending from one side thereof, column 1 lines 63-65 describes a tube, which is interpreted NOT to be a compress material. 
Grooves of U.S. Patent No. 3,367,332 discloses closest prior arts, Figure 1 illustrates a moist-environment treatment dressing comprising permeable membrane (5) and a tube (8) extending on a side thereof, column 3 lines 26-27 describes tube (8) may be a silicone or polyethylene medical tubing, such tube (8) broadly deems reasonable to correspond to claimed limitations arm, and such material deems NOT a compress material.
Ito of U.S. Patent No. 5,690,610 discloses an analogous skin care dressing, Figure 17-18 illustrates an arm (21) extending from one side of main compress (3), column 7 lines 26-28 discloses arm (21) is made of a thin or tough strip-shaped material such as plastic, medal, plywood, or the like, rendering such material deems NOT a compress material.
Imonti of U.S. Patent No. 4,754,750 discloses an analogous skin care dressing, Figure on front illustrates a compress (12) lacks a compress arm extending from one side thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Primary Examiner, Art Unit 3786